200 S.W.3d 561 (2006)
David Alan HUNTER, Petitioner/Appellant,
v.
Cheryl A. HUNTER, Respondent/Cross-Appellant.
No. ED 86925.
Missouri Court of Appeals, Eastern District, Division Four.
September 5, 2006.
*562 Michele Hammond, Scott Chandler Trout, St. Louis, MO, for appellant.
Nathan S. Cohen, Clayton, MO, for respondent.
Before ROY L. RICHTER, P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
David Alan Hunter appeals from the judgment and amended judgment of the trial court dissolving his marriage to Cheryl A. Hunter. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in its award of maintenance or its division of marital property. Halupa v. Halupa, 943 S.W.2d 272, 277 (Mo.App. E.D.1997). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).